Citation Nr: 0811052	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-15 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as secondary to service-connected 
duodenal ulcer.

2.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from August 2001 and June 2004 
rating decisions.

In the August 2001 rating decision, the RO in Togus, Maine, 
inter alia, denied the veteran's claim for a higher rating 
for his service-connected duodenal ulcer.  Subsequently, the 
claims file was returned to the RO in Providence, Rhode 
Island.  In October 2001, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2004.

In the June 2004 rating decision, the RO denied the veteran's 
claims for service connection for a respiratory disability, 
manifested by chronic obstructive pulmonary disease 
(COPD)/emphysema, to include as secondary to his service-
connected duodenal ulcer, and for a cardiovascular 
disability, manifested by coronary artery disease (CAD), to 
include as secondary to his service-connected duodenal ulcer.  
In July 2004, the veteran filed an NOD and that same month 
withdrew his request for a hearing before RO personnel.  An 
SOC was issued in December 2004, and the veteran filed a 
substantive appeal later in December 2004.

In December 2004, the RO issued a  supplemental SOC (SSOC) 
reflecting the RO's continued denial of the veteran's claim 
for a higher rating for his duodenal ulcer.

In August 2005, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, pursuant to  the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

In a September 2005 decision, the Board denied the veteran's 
claims for service connection for a respiratory disability, 
to include as secondary to the veteran's service-connected 
duodenal ulcer; for a cardiovascular disability, to include 
as secondary to the veteran's service-connected duodenal 
ulcer; and for a rating in excess of 20 percent for his 
service-connected duodenal ulcer.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a July 2007 Memorandum Decision, the Court set aside the 
portion of the Board's September 2005 decision that denied 
the claim for service connection for a respiratory disability 
and his claim for a higher rating for his service-connected 
duodenal ulcer, and remanded these matters to the Board for 
further action consistent with the Court's decision.  
[Parenthetically, the Board notes that the Court affirmed the 
Board's decision as to the denial of service connection for a 
cardiovascular disability, to include as secondary to his 
service-connected duodenal ulcer.].  

In February 2008, the veteran submitted additional evidence 
to the Board and requested a remand for RO review of this 
evidence.  See 38 C.F.R. § 20.1304 (2007).

For the reasons expressed below, the matters remaining on 
appeal are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action, on his part, is required.


REMAND

In its decision setting aside the Board's denial of each 
claim remaining on appeal, the Court essentially determined 
that a January 2004 VA medical opinion relied upon by the 
Board was inadequate and that the Board had failed to provide 
another medical opinion.  Despite the medical record 
demonstrating a possible connection between the veteran's 
respiratory disability and his service-connected duodenal 
ulcer, the Court found that the January 2004 VA respiratory 
examiner failed to adequately address the veteran's prior 
medical history and provide sufficient detail for the 
conclusion that the respiratory disability, chronic 
obstructive pulmonary disease (COPD), and service-connected 
duodenal ulcer had no relationship.  Moreover, pertinent to 
the veteran's stomach condition, the Court explained that the 
January 2004 VA medical examiner indicated that the veteran's 
duodenal ulcer is reasonably related to his reflux 
esophagitis, which the Court noted is a complication of 
gastroesophageal reflux disease (GERD).  However, the 
veteran's service-connected disability is characterized as a 
duodenal ulcer.  

The Court directed that the Board should provide for a 
thorough and contemporaneous medical examination, one which 
takes into account the prior medical records, and which 
provides sufficient details as to the relationship between 
the veteran's service-connected disability and his 
respiratory disability.  

However, the Board also notes the Court's comment (adapted 
from the VA Secretary's brief) that the claim for higher 
rating should be remanded, as well, as inextricably 
intertwined with other digestive disorders, to include reflux 
esophagitis and GERD.  Although not explained, this comment 
appears to implicitly raise the question whether the service-
connected disability has been properly characterized (and in 
turn, which symptoms are attributable to the disability)-
matters which must, necessarily, be resolved before 
addressing the matter of secondary service connection.  

As such, a remand of both matters, for medical evaluation and 
opinion, is warranted.   See 38 C.F.R. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007). 

On remand, the RO should arrange for the veteran to undergo 
VA gastrointestinal examination, by an appropriate physician, 
at a VA medical facility, to obtain medical information 
needed to resolve each claim remaining on appeal.   The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of his service connection claim, and shall result in 
denial of the claim for increased rating.  See 38 C.F.R. 
§ 3.655(a),(b) (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Providence VA 
Medical Center (VAMC) up to December 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Providence VAMC since 
December 2004, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities.

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (as regards 
the minimum notice requirements for increased rating claims).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice (under the requires that VA notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  Adjudication of each 
claim should include consideration of all pertinent evidence 
added to the claims file since the Board's prior decision-to 
include evidence submitted directly to the Board in February 
2008.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Providence VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's respiratory disability and 
his service-connected duodenal ulcer, from 
December 2004 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that are not currently of 
record.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman and Vazquez-Flores v. 
Peake (addressed above), as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA gastrointestinal examination, 
by an appropriate physician, at a VA 
medical facility .  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

Initially, after examining the veteran and 
fully considering the record, the examiner 
should address the appropriate 
characterization of the gastrointestinal 
(GI) disability for which service 
connection has been granted (currently 
identified as duodenal ulcer) and the 
symptoms attributable to the disability.  
In rendering these determinations, the 
physician should consider and discuss the 
January 2004 VA medical opinion, to 
include the comment that the veteran's 
duodenal ulcer is reasonably related to 
his reflux esophagitis (a condition which 
the Court noted is a consequence of GERD).  

Thereafter, based on examination of the 
veteran of full review of the record, the 
physician should identify all current 
respiratory disability/ies.  Then, with 
respect to  each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability (a) was caused, or (b) is 
aggravated by the veteran's service-
connected GI disability.  In rendering the 
requested opinion, the examiner should 
specifically consider and discuss comments 
made by the January 2004 examiner.  If a 
secondary relationship based on 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

The physician should set forth all 
pertinent findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
any scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claims on appeal.  
If the veteran fails, without cause, to 
report to the scheduled GI examination, in 
adjudicating the claim for increase, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence (to particularly include evidence 
submitted directly to the Board in 
February 2008) and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



